Citation Nr: 9913537	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-18 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The veteran had active military service from 
January 1951 to December 1952.


FINDING OF FACT

There is no competent medical evidence which demonstrates the 
veteran's bilateral hearing loss is related to his period of 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless, including an May 1998 supplemental 
search for records based on information provided by the 
veteran in a February 1998 NA Form 13055.  The Board finds 
that the RO has undertaken all possible development to obtain 
the veteran's service medical records.  While the absence of 
the veteran's service medical records is clearly not helpful 
to the veteran's claim, the absence of those records does not 
preclude the granting of service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be 

medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability. See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In this case, the evidence of record includes a June 1998 VA 
examination report which notes the veteran reported working 
with eight inch guns and driving a jeep during his service, 
working for John Morrell following service for a period of 34 
years making skinless sausage, and undergoing right ear 
surgery by Dr. Call, a private physician, for a right ear 
problem 36 years prior to the examination.   Additionally, 
the June 1998 examination report indicates the veteran was 
diagnosed with moderate-severe to profound mixed hearing loss 
with a significant conductive component in the right ear, and 
mild to moderate-severe predominantly sensorineural hearing 
loss in the left hear.  Furthermore, the examination reveals 
the veteran had the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
80
100
LEFT
20
30
35
55
65

More importantly, the report contains a medical opinion by 
the examiner that it is not likely that the veteran's current 
hearing loss was caused by his service, and that his 
disability may well have existed prior to his military 
service.

After a review of the claims file, the Board finds that there 
is no medical evidence that the veteran's bilateral hearing 
loss is related to his period of service.  The Board 
acknowledges the veteran's statements indicating that he was 
diagnosed with a hearing disability during his discharge 
examination.  However, even assuming that he was diagnosed 
with such hearing disability at the time of his discharge, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between his period of service and his current hearing 
disability.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the alternative, the veteran 
has failed to demonstrate a continuity of symptomatology 
following his discharge from service.  38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  Thus, in 
the absence of competent medical evidence to support the 
claim of service connection for bilateral hearing loss, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.385 (1998). 

In arriving at this conclusion, the Board took into 
consideration the various statements by the veteran and his 
representative tending to link his current hearing loss to 
his period of service.  However, while the Board acknowledges 
the sincerity of these statements, the Board notes that the 
veteran and his representative are laypersons not qualified 
to offer a medical opinion regarding the existence of a 

disability or as to the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) in which the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claim of service connection for bilateral hearing loss, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  
However, the Board notes that the June 1998 VA examination 
report discussed above indicates that the veteran was treated 
by Dr. Call on or about 36 years prior to that examination.  
In this regard, the Board observes that the medical records 
from this health care provider have not been submitted by the 
veteran, and suggest to the veteran to submit such private 
records as they may assist him in well grounding his claim 
for service connection.  See 38 U.S.C.A. § 5103 (West 1991); 
see generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The record demonstrates that in a letter from the RO 
to the veteran, dated in February 1998, the veteran was 
advised to submit private medical records, employment 
physical examinations, and other possibly relevant evidence.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for bilateral hearing loss, and 
the reasons for which his claim failed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

